Citation Nr: 1515311	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  11-23 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to November 1968, with additional service in the United States Navy Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  Any future development or adjudication of the Veteran's case should take into account both the paper and electronic files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to appellate review.

The Veteran has been afforded two VA examinations in connection with his claim for service connection for bilateral hearing loss.  A June 2009 examiner diagnosed the Veteran with current bilateral sensorineural hearing loss, but did not issue a medical opinion.  A May 2010 examiner confirmed that the Veteran had bilateral hearing loss and tinnitus, but opined that these conditions were less likely than not caused by or    a result of his military service, as the reported onset date was more than 30 years   after discharge.  She also noted that a whisper test conducted during his separation examination was normal.  However, a disability need not be shown in service for service connection to be established; rather, service connection may be established   for a current hearing disability or tinnitus with evidence that the current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Based on the foregoing, the Board finds that an additional VA opinion is necessary prior to adjudication of the claim.

Finally, the record reflects that the Veteran receives Social Security Administration (SSA) disability benefits.  It is unclear whether any claim filed in connection with those benefits would provide relevant information concerning the issues on appeal.  On remand, the Veteran should be asked if any past claims for SSA benefits included consideration of hearing loss and tinnitus.  If he responds in the affirmative, such records should be requested.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify whether his claim for SSA disability benefits included consideration of hearing loss and tinnitus.  If he responds in the affirmative, request copies of any SSA disability benefit determinations as    well as any copies of the medical records on which such determinations were based.  If the records are unavailable, the claims file should be annotated as such and the Veteran notified of such.

2.  Then, return the claims file to the May 2010 audiological examiner, if available, to obtain an  addendum opinion.  If that audiologist is not available,   the opinion should be sought from another audiologist.     If the examiner determines a new examination is needed  to respond to the question posed, one should be scheduled.  Following review of the claims file and the May 2010 examination report, the audiologist should explain why   the Veteran's current hearing loss and tinnitus are/are not merely a delayed response to in-service noise exposure.

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits     sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




